Citation Nr: 0426504	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  94-48 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether disability resulting from injury sustained on June 
28, 1993 is the result of the veteran's willful misconduct 
for purposes of entitlement to non-service-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

In that administrative decision, the RO determined that the 
June 28, 1993 injury on which the veteran based his claim for 
non-service-connected disability pension benefits due to 
permanent and total disability was the result of his willful 
misconduct, such that pension benefits were barred.  In a 
January 1997 decision on appeal, the Board confirmed the 
finding of willful misconduct.  The veteran appealed that 
decision to the U.S. Court of Veterans Appeals (known as the 
U.S. Court of Appeals for Veterans Claims as of March 1, 
1999) (Court).  In an October 1998 Memorandum Decision, the 
Court vacated the Board decision and remanded the matter to 
the Board for readjudication with elaboration as to the 
reasons and bases for the decision.  

In June 1999, the Board remanded the case to the RO for 
additional development.  Upon return from the RO, in an 
October 2000 decision, the Board again found the veteran's 
non-service-connected disability to be the result of willful 
misconduct.  The veteran appealed that decision to the Court.  
The Court's July 2001 Order vacated the decision and remanded 
the case to the Board for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).

The Board issued another decision in August 2002 in which it 
found that the veteran's non-service-connected disability was 
due to willful misconduct.  The veteran appealed that 
decision to the Court.  Pursuant to a February 2003 joint 
motion by the parties, in a February 2003 Order, the Court 
vacated the decision and remanded the case to the Board for 
additional consideration of the VCAA. 

In September 2003, the Board again remanded the appeal to the 
RO for additional action.  The case has returned from the RO 
and is again before the Board for appellate review.  
   

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran was intoxicated from drinking alcohol on the 
night of June 28, 1993.

3.  Disability resulting from an injury sustained in an 
incident which occurred on June 28, 1993, was proximately and 
immediately due to the veteran's intoxication from the 
drinking of alcohol, which caused police to restrain him on 
that night.


CONCLUSION OF LAW

Disability resulting from the injury sustained by the veteran 
on June 28, 1993 was the result of the veteran's willful 
misconduct for purposes of entitlement to non-service-
connected disability pension benefits.  38 U.S.C.A. §§ 1521, 
5107 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(b) and (c)(2) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, mentioned above, was enacted in November 2000, 
during the course of this appeal.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a December 2003 letter to the veteran and his 
representative, the RO explained which portion of evidence 
needed to substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  The letter also specifically 
advised the veteran of the evidence not yet of record that 
was needed to adjudicate his claim.  In addition, the RO has 
notified the veteran of the evidence generally needed to 
substantiate his claim for entitlement to non-service-
connected disability pension in the August 1994 
administrative decision, the November 2004 statement of the 
case, and all subsequent supplemental statements of the case.  
Finally, the April 2004 supplemental statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Accordingly, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO issued its initial 
adverse determination on the September 1993 claim in August 
1994, years before the enactment of the VCAA, such that 
providing notice of VCAA requirements prior to the initial 
determination was impossible.  In any event, as the Board has 
already determined that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the December 2003 VCAA notice letter 
to the veteran does not specifically contain this request, 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  That letter specifically identified certain evidence 
that the RO would secure.  It also asked the veteran to 
identify any other private, VA, or military medical 
treatment, as well as any other information or evidence he 
wanted the RO to secure.  In addition, the letter asks the 
veteran to provide any other additional evidence.  The RO has 
properly pursued obtaining all evidence described by the 
veteran.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the RO has obtained 
service records and service medical records, private medical 
records as identified and authorized by the veteran, and VA 
medical examinations.  The veteran has submitted some private 
medical records, records from the Social Security 
Administration, two Reports of Accidental Injury, and 
numerous personal written statements and oral testimony at a 
personal hearing at the RO.  The claims folder also contains 
the police report of the incident at issue here and some 
documents associated with the veteran's reported civil 
lawsuit against the city and its police department.  The RO 
has made numerous attempts to obtain additional evidence 
concerning the veteran's arrest on June 28, 1993, as well as 
his civil lawsuit, without success, as discussed in detail 
below.  There is no indication from review of the record, or 
allegation from the veteran, that additional relevant 
evidence remains outstanding.  Therefore, the Board is 
satisfied that the RO has made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A(a). 

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The Board acknowledges that the 
September 2003 Board remand instructed the RO to advise the 
veteran that VA had been unable to obtain certain records, 
that VA was precluded from paying for those records, and that 
it was ultimately his responsibility to obtain them.  Review 
of the December 2003 letter to the veteran shows that it 
informed the veteran that VA was unable to obtain the 
records, but the letter did not specifically state that VA 
was unable to pay for any of the records identified.  
However, this point was addressed in the February 2003 joint 
motion to the Court, which was prepared and/or approved by 
the veteran's current representative.  In addition, the point 
was also discussed in the September 2003 Board remand, a copy 
of which was provided to both the veteran and his 
representative.  The point was also previously made in the 
July 2000 supplemental statement of the case.  Therefore, it 
is clear that both the veteran and his representative are on 
notice that VA may not pay for the records in question.  
Thus, the Board finds that any defect in the December 2003 
letter does not result in any prejudice the veteran.  See 
Bernard, supra; Stegall, supra (where a veteran has not been 
harmed by an error in a Board determination, the error is not 
prejudicial).  

Factual Background

An investigation report from the Monroe Police Department 
reflects that on June 28, 1993, at 10:49 PM ("2249"), 
officers were dispatched to a Days Inn motel in reference to 
a disorderly person.  Upon arrival, the officers spoke to 
C.C., who stated that the veteran was going around the motel 
knocking on doors and that he was drunk.  Officers then spoke 
with security guard, A.W., who stated that he saw the veteran 
knock on a door and that, when he told the veteran he needed 
to go to bed, the veteran answered with an obscenity and 
started yelling and screaming.  A.W. stated that, moments 
later, the veteran sat his beer down and walked into his 
room.  Officers then spoke with the veteran who appeared to 
be intoxicated.  They asked the veteran about the incident 
and the veteran stated, "that's my word against yours" and 
told the officers he had been in his room all night.  
Officers then went to place the veteran under arrest, at 
which time they grabbed his arms and the veteran jumped up, 
trying to resist, and the officers "took him to the floor."  
After he was cuffed, the veteran stated that he could not 
move.  He was transported to the police department where he 
stated that he could not walk.  He refused to stand, so the 
officers took him to E.A. Conway Memorial Hospital ("E.A. 
Conway") where he was treated by Dr. R. who stated that he 
did not know why the veteran could not walk.  The veteran 
kept stating that someone put something in his drink.  Every 
time he moved or someone touched him, he yelled as if in 
pain.  Officers noted a mark on his head "as if he had got a 
skint (sic) up earlier."  He was transferred to Louisiana 
State University Medical Center (LSU) for further 
observation.  After an officer told the veteran he was going 
to be issued a summons for disturbing the peace by drunk and 
disorderly conduct, he did not yell anymore when he was 
touched or when he moved.

Medical records from E.A. Conway Memorial Hospital show that 
the veteran was admitted there on June 29, 1993, at 12:41 AM 
(00:41).  The chief complaint was tingling in the arms in the 
custody of the Monroe Police Department.  He was seen by Dr. 
R. whose report reflects that the veteran was arrested for 
being drunk and disorderly and banging on doors at a motel 
and then had an argument with the police and was brought to 
the ground -- cuffed -- and then told the police he could not 
move.  On physical examination, the veteran was oriented.  He 
had an abrasion on his left forehead prior to police arrival.  
Examination of the extremities was negative.  Sensation was 
intact to pinprick and touch.  The impression was 
quadriparesis, and the veteran was referred for X-rays and to 
the orthopedics department for a consultation.  On the X-ray 
report of the cervical and thoracic spine, "ETOH abuse" was 
noted under diagnosis and pertinent clinical information.  
The X-ray report notes an examination time of 2:10 AM on June 
29, 1993.

The consultant's report reflects that the veteran was 
drinking and got in a fight with police, after which he could 
not move.  The doctor noted on examination that the veteran 
was found to be intoxicated but coherent.  The doctor 
observed that X-rays of the cervical and thoracic spine and a 
computed tomography (CT) scan of the head were all normal.  
The reports of these studies are in the claims file.  After 
examination and review of the X-rays, the doctor's impression 
was rule out spinal cord contusion.  The plan included 
transferring the veteran to LSU for magnetic resonance 
imaging (MRI) of the spine and evaluation.  The consultant's 
report reflects that the veteran was seen and examined at 
4:00 am on June 29, 1993.

Medical records, including a discharge summary from LSU, show 
that the veteran was admitted there on June 29, 1993, and 
discharged on July 9, 1993.  It was noted that the veteran 
was transferred from E.A. Conway for neurosurgical evaluation 
of bilateral upper extremity hemiparesis.  The veteran had 
presented to Conway with quadriparesis after being brought in 
by police.  The veteran stated that he was drinking and was 
trying to enter his apartment and was then apprehended by 
police and restrained at the apartment.  He stated that he 
lost consciousness in the struggle and did not know how he 
was injured.  The veteran stated that he drank three quarts 
of beer per day.  The MRI was normal, with no signs of 
fractures, but showed minor areas of contusion of the 
cervical area.  The cervical spine was within normal limits 
and flexion/extension views were within normal limits.  The 
discharge diagnosis was spinal cord contusion with bilateral 
upper extremity paresis.  The veteran was discharged with a 
one-month supply of pain medication and instructions to 
follow up in neurosurgery clinic if symptoms became worse or 
follow up within a two-month period.

A September 1993 letter from T.O., M.D., shows that the 
veteran was admitted on July 9, 1993, to Summit Institute for 
strengthening and rehabilitation.  The doctor noted that the 
veteran had become quadriparetic after a fall that resulted 
in significant weakness of both the upper and lower 
extremities stemming from a spinal cord contusion.  Progress 
notes dated from July 10, 1993, to August 24, 1993, are in 
the claims file.  In one of these records, dated July 20, 
1993, Dr. R. S.-S. noted that thiamin was being discontinued 
today "which was started when he came in as a drinker."  
The doctor further noted, "He has, of course, had no 
consumption while in the hospital."  On another progress 
note, dated July 29, 1993, it was noted that the veteran now 
stated that his injuries were related to assault by billy 
clubs and handcuffs from the police.

In a December 1993 VA General Medical examination report, the 
examiner noted that the veteran stated that he had been in 
good health until June 1993, at which time, as the result of 
a beating, he suffered damage to his spinal cord.  His 
complaints were all associated with the results of injury to 
the spinal cord.  The findings on examination were 
essentially negative, and the examiner did not render a 
diagnosis but deferred to the report of the neurologic 
examination.

On the same day, a VA Spine or neurologic examination was 
conducted.  The examiner noted that the veteran stated he had 
become quadriplegic after drinking heavily and possibly 
falling down.  He stated he did not remember what occurred 
during the event.  He stated that when he was first picked 
up, he was taken to jail, where they thought he was drunk but 
he stated he was sick.  On examination, the diagnosis was 
traumatic myelopathy cervical cord in the mid to lower 
cervical level with long tract signs in the upper and lower 
extremities, marked discomfort in the neck requiring the 
veteran to wear a neck brace with some lower motor neuron 
signs, atrophy of the right biceps in the right upper 
extremity and with dysesthesias in both upper extremities 
apparently related to the cervical root pathology.

In April 1994, the RO received from the veteran a VA Form 21-
4176, Report of Accidental Injury In Support of Claim for 
Compensation or Pension, in which he stated that he was 
beaten by officers of the Monroe Police Department and his 
spinal cord was injured.  In May 1994, the RO received 
another copy of this form, essentially alleging the same 
thing.

In June 1994, the RO received a statement from the veteran's 
sister alleging that the veteran deserved to receive benefits 
and stating that the veteran was still under a doctor's care.  
Documents were also received from the Social Security 
Administration indicating that that agency had denied the 
veteran's claim for disability benefits.

A July 1994 letter from A. N., M.D., to the Social Security 
Administration states that the veteran was hospitalized in 
June 1993 for a spinal cord contusion causing bilateral upper 
extremity paresis.  It was noted that the veteran underwent a 
decompressive cervical laminectomy from C3-C7 in January 1994 
and that the surgical procedure prevented his condition from 
worsening but did nothing to repair the damage already 
suffered.  Dr. N. stated that, due to the nature of the 
veteran's disease, it was not likely he would ever improve or 
be able to engage in gainful employment.

In his November 1994 substantive appeal, the veteran 
contended that he was not drunk on the day he was arrested 
but that he was sick.  He had been knocking on doors at the 
motel where he lived seeking help because he did not feel 
well.  The veteran stated that when he did not move the way 
the officers wanted, he was attacked.  He indicated that he 
told some doctors at first that he had fallen because he did 
not have counsel at that time and was not sure about the 
reaction if he were to say he had been attacked by police.  
He also disagreed with a statement in the VA examination 
report that he drank three quarts of beer a day.

At a November 1994 VA hearing, the veteran testified that he 
did not resist the police when they came to his apartment or 
to the motel.  (The veteran clarified at the hearing that he 
was living in the motel.).  He stated that the police thought 
he was drunk but that he was sick.  He stated he was feeling 
faint and light-headed.  He stated that he was charged with 
resisting arrest and disturbing the peace.  He stated that he 
filed a lawsuit in September 1993 based on the violation of 
his civil rights.  The veteran stated that he did not wish 
for VA to delay his claim pending the outcome of the civil 
litigation he was involved in.  The hearing officer informed 
him that should the VA decision be unfavorable to him, he 
could reopen his claim with evidence that the civil lawsuit 
was decided in his favor.

A January 1995 decision of an Administrative Law Judge 
granted the veteran's claim for Social Security benefits, 
noting that the period of disability began on June 28, 1993 
because of an injury to the spine.

In June 1995, the RO received a statement from the veteran 
noting that he could not talk about what did or did not 
happen because the "police stuff" was still in litigation.  
Another statement from the veteran was received in June 1995 
in which he alleged that the police did not cause his 
injuries by taking him to the ground but rather by beating 
him with flashlights.  He stated that he felt what the police 
did or did not do and what the veteran did or did not do 
should be left in the United States District Court.

In November 1995, the RO received a statement from the 
veteran in which he argued that there was no evidence that he 
was intoxicated at the time he was injured.  He stated that 
the police violated his constitutional rights by entering his 
place without a warrant.

An order, dated March 12, 1996, of the Monroe City Court, 
reflects that the prosecution of the veteran for disturbing 
the peace was quashed and dismissed with prejudice.

In May 1996, the RO received statements from the veteran in 
which he indicated that he thought that, after he sent a copy 
of the judge's ruling, that his claim would be granted.  He 
stated that he did nothing wrong.

In July 1997, the RO received a letter from the veteran in 
which he alleged, "Since all charges was unfounded the 
officers made, the court dismissed them."  He stated he did 
not understand how the VA could use the police report as a 
basis for denial. He then added that,

Although the police dep[ar]t[ment] wasn't 
found[] to be at f[a]ult by a 6 person 
federal jury, we say they are.  We 
believe the jury was unreal.  I was in 
their care when I became disabled.  How 
can a police enter a person's house, 
without a warrant, and arrest him for 
disturbing the peace.  They saw me do 
nothing, even they said so in court.  I 
was alone in my own apartment watching 
TV. . . . We feel our rights were 
violated.

The RO received several other statements from the veteran in 
1997 arguing that his claim for VA pension should be granted 
because all the charges against him were dropped.

In vacating the Board's January 1997 decision and remanding 
the matter to the Board in October 1998, the Court stated 
that the Board's decision rested solely on an unsigned police 
report, the source of which was unknown, and that it was from 
this report that the observations of the two witnesses were 
gleaned, noting that no statements of witnesses were part of 
the record.  The Court stated that the Board provided no 
explanation of why the unsigned and apparently incomplete 
police report was credible, particularly in light of the 
absence of resisting arrest charges against the appellant, 
which, if true, could form the basis of willful misconduct.  
The Court noted that the charges against the veteran for 
disturbing the peace were dismissed with prejudice, thereby 
removing further evidence of misconduct.  The Court held that 
the Board's reasons or bases for its conclusion were 
insufficient and inadequate, and therefore the Court remanded 
the matter to the Board for readjudication.

Pursuant to the Court's remand order, the Board directed the 
RO to attempt to further develop the record.  The RO 
contacted the Monroe City Court, and requested the complete 
file pertaining to the prosecution of the veteran for 
disturbing the peace, which resulted in an order that the 
case was quashed and dismissed with prejudice on March 12, 
1996.  The court responded that copies of court records would 
only be provided at a cost of $0.05 per page.  The RO noted 
in a July 2000 supplemental statement of the case that VA was 
precluded from paying for such information. The RO also 
contacted the veteran's former attorney in Boulder, Colorado, 
and requested copies of any of the public records which he 
may have had in his possession pertaining to the veteran's 
prosecution for disturbing the peace.  The attorney responded 
in October 1999 that he would not furnish any such 
information.  The RO also contacted the Monroe Police 
Department and obtained a signed, "true and correct" copy 
of the police report pertaining to the veteran's arrest on 
June 28, 1993 on charges of disturbing the peace.

In November 2001, the Board notified the veteran of his right 
to submit additional evidence and argument in support of his 
appeal.  In April 2002, the Board received a statement from 
the veteran in which he reiterated his contention that, 
because the charges against him of disturbing the peace were 
dismissed, he should be awarded VA pension benefits.  With 
his statement, he submitted a copy of Complaint Report from 
the City of Monroe Police Information System.  The Complaint 
Report showed that officers were dispatched to the Days Inn 
motel on June 28, 1993 in reference to a disorderly person, 
that they placed the veteran under arrest, that he was 
transported to the police department and then to E. A. 
Conway.  The Complaint Report also showed that the veteran 
was arrested in October 1995 for contempt pursuant to a bench 
warrant.

In December 2003, the RO notified the veteran that VA had 
been unable to obtain a complete and signed copy of the June 
2003 Monroe City Police report and a complete copy of the 
Monroe City Court records related to the June 2003 arrest.  
The letter asked the veteran to supply those records, as well 
as records associated with his civil action against the City 
of Monroe.  The response received from the veteran later that 
month consisted only of duplicate copies of evidence already 
of record.   

Analysis

Pension may be awarded to a veteran of a period of war who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1521(a).  Willful misconduct means 
an act involving conscious wrongdoing or known prohibited 
action.  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury.  38 C.F.R. § 
3.1(n).

For the purpose of determining entitlement to non-service-
connected pension benefits, the definition of willful 
misconduct in 38 C.F.R. § 3.1(n) above applies except as 
modified within paragraphs (c)(1) through (c)(3) of section 
3.301 of VA regulations.  38 C.F.R. § 3.301(c).  Paragraphs 
(c)(1) and (c)(3) are not relevant to this case.  However, 
paragraph (c)(2) provides in pertinent part,

The simple drinking of alcoholic beverage 
is not of itself willful misconduct. . . 
. If, in the drinking of a beverage to 
enjoy its intoxicating effects, 
intoxication results proximately and 
immediately in disability . . . , the 
disability . . . will be considered the 
result of the person's willful 
misconduct.

38 C.F.R. § 3.301(c)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Peyton v. Derwinski, 1 Vet. App. 
282, 285 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 
169-70 (1991); Ohland v. Derwinski, 
1 Vet. App. 147, 149 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  In this case, the evidence relevant to 
whether or not the veteran was intoxicated on the night of 
June 28, 1993 consists of the police report; the medical 
reports from E.A. Conway Memorial Hospital, from LSU Medical 
Center, from Summit Institute, and from the December 1993 VA 
Spine examination; and the veteran's own statements.

The police report, including its incorporation of the 
statements of the witnesses, C.C. and A.W., shows that the 
veteran was intoxicated.  The reason that the police were 
dispatched to the scene was because of complaints of the 
veteran disturbing the peace by drunk and disorderly conduct.  
Specifically, the veteran was yelling and banging on doors.  
The police report incorporates the statements of two 
witnesses to this effect.  The reports from E. A. Conway 
Memorial Hospital reflect that doctors who examined the 
veteran on arrival at 2:49 and later at 4:00 am noted that 
the veteran was intoxicated.  The medical records from LSU 
Medical Center show that the veteran stated that he had been 
drinking on the night that he had been apprehended by police.  
The July 20, 1993 Progress Note from Summit Institute 
indicates that the veteran "came in as a drinker" but had 
no consumption while in the hospital.  Finally, the December 
1993 VA Spine examination reflects that he had become 
quadriplegic after drinking heavily and falling down.  All of 
this evidence is probative of a finding that the veteran was 
intoxicated on the night of June 28, 1993 when he sustained 
an injury to his spine.

The only evidence contrary to this evidence consists of 
subsequent statements from the veteran.  His more recent 
accounts of the incident have varied from his initial 
statements that he had been drinking on the night of June 28, 
1993.  In his November 1994 substantive appeal and in 
testimony at the November 1994 VA hearing, he claimed that he 
had not been drinking that night at all but rather he was 
sick and the police mistakenly thought he was drunk.  

The Board concludes that the veteran's are credible because 
they were more contemporaneous with the incident of June 28, 
they are consistent with all the other documentary evidence 
relevant to his intoxication on the night of June 28, 1993, 
and they were not made in conjunction with his claim for VA 
pension benefits.  On the other hand, the Board finds that 
the veteran's later statements are not credible: they 
conflict with his earlier statements, which the Board finds 
to be credible, and they were made while pursuing an appeal 
after pension had been denied.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) ("The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."), 
citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); 
see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) 
(testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties 
of remembering specific dates of events that happened . . . 
long ago"); Mings v. Department of Justice, 813 F.2d 384, 
389 (Fed. Cir. 1987) (impeachment by testimony which was 
inconsistent with prior written statements).

For these reasons, the Board concludes that the veteran's 
later statements that he was not intoxicated on the night of 
June 28, 1993 do not constitute credible evidence.  In so 
concluding, the Board notes that
 
definitions of credibility do not 
necessarily confine that concept to the 
narrow peg of truthfulness.  It has been 
termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . 
. apprehends the over-all evaluation of 
testimony in the light of its rationality 
or internal consistency and the manner in 
which it hangs together with other 
evidence. 

Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 
1971) (citations omitted).  In this case, the veteran's later 
statements that he was not intoxicated on the night of June 
28, 1993 do not hang together in a consistent manner with any 
of the other evidence of record relevant to the issue of his 
intoxication, and therefore, his later statements do not 
inspire belief.  Accordingly, the Board finds the later 
statements not credible. 

The other evidence of record relevant to whether the veteran 
was intoxicated on June 28, 1993 is credible and worthy of 
more probative weight because it does hang together in a 
consistent manner.  In addition, the Board notes that C.C. 
and A.W., the witnesses whose statements were incorporated 
into the police report, the police officers, and the 
physicians who examined the veteran on the night of June 28-
29th, as well as the physicians who examined the veteran 
later and recorded the history of that night as provided by 
the veteran, have no motive to falsely record that the 
veteran was intoxicated on that night.  Based on this 
documentary evidence, produced by such disparate and 
unrelated sources as police, witnesses, doctors, and the 
veteran himself, the Board finds as fact that the veteran was 
intoxicated on the night of June 28, 1993.

The remaining question is whether intoxication resulted 
proximately and immediately in the injury to the spine 
sustained on the June 28, 1993, i.e., whether intoxication 
was the proximate cause of the injury.  38 C.F.R. §§ 
3.1(n)(3), 3.301(c)(2).  Proximate cause is "[t]hat which, 
in a natural and continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred."  BLACK'S LAW 
DICTIONARY 1103 (5th ed. 1979); see Forshey v. West, 12 Vet. 
App. 71, 73-74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002).  Proximate cause is "[t]he 
dominant, moving or producing cause.  The efficient cause; 
the one that necessarily sets the other causes in 
operation."  BLACK'S at 1103.

In light of the evidence of record and for the following 
reasons, the Board finds that the veteran's intoxication 
resulted proximately and immediately in, and was the 
proximate cause of, the injury to his spine which he 
sustained on June 28, 1993.  In this regard, it appears that 
the injury to the spine, later diagnosed as spinal cord 
contusion, was sustained when the police officers went to 
place the veteran under arrest, at which time they grabbed 
his arms and the veteran jumped up, trying to resist and the 
officers "took him to the floor."  It was after this and 
after he was cuffed that the veteran stated that he could not 
move.  However, the actions of the police officers in 
restraining the veteran were not the dominant, moving or 
producing cause of the injury; rather, the veteran's 
intoxicated state is the cause that set the other causes in 
operation.  It caused the police officers to be called to the 
scene in the first place, and it produced the veteran's 
erratic behavior, such as jumping up and trying to resist 
arrest, that caused the officers to have to struggle with 
him, thereby resulting in the injury.  Without the veteran's 
intoxication, the resulting injury would not have occurred.

Moreover, the actions of the police officers did not 
constitute an "efficient" intervening cause because their 
actions were "reactions" to the veteran's intoxicated 
behavior.  An efficient cause is "an intervening cause which 
produces results which would not have come to pass except for 
its interposition, and for which, therefore, the person who 
set in motion the original chain of causes is not 
responsible."  BLACK'S at 462.  In this case, the injury 
sustained in the incident which occurred on June 28, 1993 was 
proximately and immediately due to the veteran's intoxication 
from the drinking of alcohol which led to police being called 
to the scene and to police restraining him on that night.  
Accordingly, the Board concludes that disability resulting 
from the injury sustained by the veteran on June 28, 1993 is 
the result of willful misconduct for non-service-connected 
disability pension purposes.  38 U.S.C.A. § 1521; 38 C.F.R. 
§§ 3.1(n), 3.301(b), (c)(2).

Concerning this, the Board notes that the dismissal with 
prejudice in March 1996 of the prosecution of the veteran for 
disturbing the peace and the lack of charges against him of 
resisting arrest are irrelevant to whether intoxication was 
the proximate and immediate cause of the injuries he 
sustained on June 28, 1993.  A finding of willful misconduct 
is not predicated on a finding that a veteran was convicted 
of, or even charged with, a crime.  Moreover, in cases 
involving intoxication, the evidence need not show that the 
veteran had engaged in "conscious wrongdoing" or 
"deliberate or intentional wrongdoing," actions included in 
the definition of willful misconduct.  38 C.F.R. § 3.1(n)(1).

This is so because 38 C.F.R. § 3.1(n)'s definitions of 
willful misconduct as "an act involving conscious wrongdoing 
of known prohibited action" or as involving "deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences" apply for 
the purpose of determining entitlement to non-service-
connected pension benefits "except as modified" by 
paragraph (c)(2) of section 3.301.  38 C.F.R. § 3.301(c) 
(emphasis added).  Paragraph (c)(2) provides a specific 
exception to section's 3.1(n)'s definition of willful 
misconduct as involving "conscious" or "deliberate or 
intentional" wrongdoing in cases involving intoxication -- a 
term which "comprehends a situation where, by reason of 
drinking intoxicants, an individual does not have the normal 
use of his physical or mental faculties" -- because an 
intoxicated individual may engage in wrongdoing that is not 
"conscious" or "deliberate or intentional," as those terms 
are usually understood, because of impairment of his mental 
faculties by the intoxication.  BLACK'S at 738.  In such 
cases, 38 C.F.R. § 3.301(c)(2) provides that, where 
intoxication results proximately and immediately in 
disability, the disability "will be considered" the result 
of the person's willful misconduct.

Although the additional court documents from the Monroe City 
Court may have had some bearing on the incident that occurred 
on June 28, 1993, the veteran has refused to submit the 
copies that he has stated he has in his possession.  VA is 
prohibited from paying to obtain this information.  38 C.F.R. 
§ 3.159(b)(2001); 
38 C.F.R. § 3.159(c) (2003).  Moreover, the veteran has 
indicated, such as in his hearing testimony in November 1994, 
that he filed a lawsuit in September 1993 based on the 
violation of his civil rights in the incident of June 28, 
1993.  In his February 1998 Informal Brief, submitted to the 
Court, he stated that the police report in this case was made 
"by one of the officers facing civil charges of police 
brutality, excessive force, unlawful entry, civil rights 
violations, etc."  It is not clear whether his statement in 
his July 1997 letter to the RO that the "police 
dep[ar]t[ment] wasn't found[] to be at f[a]ult by a 6 person 
federal jury" is a reference to the outcome of the civil 
litigation, if any, or to the proceedings before the Monroe 
City Court regarding the charge of disturbing the peace.

In November 1994, the VA hearing officer specifically 
informed the veteran of the importance that evidence 
pertaining to the civil litigation may have on his pension 
claim and offered to defer his decision until the veteran 
could submit evidence regarding the outcome of the civil 
litigation.  38 C.F.R. § 3.103(c)(2).  However, the veteran 
declined the offer.  Moreover, the hearing officer informed 
the veteran that should VA's decision be unfavorable to him, 
he could reopen his claim with evidence that the civil 
lawsuit was decided in his favor.  Obviously, the result of a 
civil suit which found that the officers used excessive force 
in restraining the veteran on June 28, 1993 would be relevant 
to the issue of whether the police officers' actions 
constituted an efficient intervening cause of the veteran's 
injury.  See Forshey, 12 Vet. App. at 74 (noting that the 
definition of proximate cause clearly makes the possible 
existence of an intervening cause a relevant inquiry).  As 
the Board noted in its discussion above, the evidence of 
record presently does not show that the police officers' 
actions constituted an efficient intervening cause of the 
veteran's injury.  Although the veteran has been notified 
specifically of the importance of evidence pertaining to the 
civil litigation, if any, and although he has been informed 
several times during the course of this lengthy appeal of his 
right to submit additional evidence and argument in support 
of his appeal, he has not submitted any additional evidence 
in this regard.

Accordingly, the Board has decided the claim on the evidence 
that is of record and, for the reasons or bases articulated 
above, has concluded that the weight of the evidence shows 
that the veteran was intoxicated on June 28, 1993, and that 
intoxication resulted proximately and immediately in the 
disability the veteran sustained on June 28, 1993.  Since the 
weight of the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 U.S.C.A. § 5107(b).  



ORDER

Disability resulting from injury sustained on June 28, 1993 
is the result of the veteran's willful misconduct; 
entitlement to non-service-connected disability pension is 
denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



